EXHIBIT 10.7

ST. JUDE MEDICAL, INC. 2007 STOCK INCENTIVE PLAN
AWARD CERTIFICATE

Restricted Stock Units Award

This certifies that   [name]

is granted an Award of **[number]* Restricted Stock Units,
representing the opportunity to earn shares of Common Stock, $.10 par value,
of St. Jude Medical, Inc., a Minnesota corporation, on the dates and in the
amounts
set forth in the attached Restricted Stock Units Award Agreement.

 

 

 

 

Social Security Number:

_________________________

 

 

 

 

Address:

_________________________

 

 

 

 

Grant Date:

_________________, 20 ____

 

 

 

 

Expiration Date of Restricted Period:

_________________________

 

 

 

 

Vesting:

[          vesting schedule           ]


 

 

 

 

This Restricted Stock Units Award is governed by, and subject in all respects
to, the terms and conditions of the Restricted Stock Units Award Agreement, a
copy of which is attached to and made a part of this document, and the St. Jude
Medical, Inc. 2007 Stock Incentive Plan, a copy of which is available upon
request. This Award Certificate has been duly executed, by manual or facsimile
signature, on behalf of St. Jude Medical, Inc.

 


 

 

 

 

 

 

 

ST. JUDE MEDICAL, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 


--------------------------------------------------------------------------------



ST. JUDE MEDICAL, INC.
2007 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNITS AWARD AGREEMENT
(UNITED STATES)

          This Restricted Stock Units Award Agreement is between St. Jude
Medical, Inc., a Minnesota corporation (the “Company”), and you, the person
named in the attached Award Certificate who is an employee of the Company. This
Agreement is effective as of the date of grant set forth in the attached Award
Certificate (the “Grant Date”).

          The Company wishes to award to you Restricted Stock Units representing
the opportunity to earn shares of the Company’s Common Stock, $.10 par value
(the “Common Stock”), subject to the terms and conditions set forth in this
Agreement, in order to carry out the purpose of the St. Jude Medical, Inc. 2007
Stock Incentive Plan (the “Plan”).

          Accordingly, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and you hereby agree as
follows:

          1.           Award of Restricted Stock Units.

          The Company hereby grants to you, effective as of the Grant Date, an
Award of Restricted Stock Units for that number of Units set forth in the
attached Award Certificate (the “Restricted Stock Units”), on the terms and
conditions set forth in this Agreement and the Award Certificate and in
accordance with the terms of the Plan.

          2.           Rights with Respect to the Restricted Stock Units.

          The Restricted Stock Units granted pursuant to the attached Award
Certificate and this Agreement do not and shall not give you any of the rights
and privileges of a shareholder of Common Stock. Your rights with respect to the
Restricted Stock Units shall remain forfeitable at all times prior to the date
or dates on which such rights become vested, and the restrictions with respect
to the Restricted Stock Units lapse, in accordance with Section 3 or Section 4
hereof.

          3.           Vesting.

          Subject to the terms and conditions of this Agreement, the Restricted
Stock Units shall vest, and the restrictions with respect to the Restricted
Stock Units shall lapse, on the date or dates and in the amount or amounts set
forth in the attached Award Certificate if you remain continuously employed by
the Company until the respective vesting dates.

          4.           Change of Control.

          Notwithstanding the vesting provisions contained in Section 3 above,
but subject to the other terms and conditions in this Agreement, upon the
occurrence of a Change of Control (as defined below) you shall become
immediately and unconditionally vested in all Restricted Stock Units for which
vesting or forfeiture has not yet occurred pursuant to the terms of this
Agreement and the attached Award Certificate, and the restrictions with respect
to all such Restricted Stock Units shall lapse. For purposes of this Agreement,
“Change of Control” shall mean any of the following events:

2

--------------------------------------------------------------------------------



          (a)          the acquisition by any person, entity or “group,” within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), other than the Company or any of its
Affiliates, or any employee benefit plan of the Company and/or one or more of it
Affiliates, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 35% or more of either the then
outstanding shares of Common Stock or the combined voting power of the Company’s
then outstanding voting securities in a transaction or series of transactions
not approved in advance by a vote of at least three-quarters of the Continuing
Directors (as defined below); or

          (b)          individuals who, as of the Grant Date, constitute the
Board of Directors of the Company (generally the “Directors” and as of the Grant
Date the “Continuing Directors”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a Director subsequent to the
Grant Date whose nomination for election was approved in advance by a vote of at
lease three-quarters of the Continuing Directors (other than a nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened solicitation with respect to the election or removal of the Directors
of the Company, as such terms are used in Rule 14a-11 of Regulation 14A under
the Exchange Act) shall be deemed to be a Continuing Director; or

          (c)          the consummation of a reorganization, merger,
consolidation, liquidation or dissolution of the Company or of the sale (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company other than a reorganization, merger, consolidation,
liquidation, dissolution or sale approved in advance by a vote of at least
three-quarters of the Continuing Directors; or

          (d)          the first purchase under any tender offer or exchange
offer (other than an offer by the Company or any of its Affiliates) pursuant to
which shares of Common Stock are purchased; or

          (e)          at least a majority of the Continuing Directors
determines in their sole discretion that there has been a change in control of
the Company.

          5.           Forfeiture.

          If your employment terminates prior to the vesting of the Restricted
Stock Units pursuant to Section 3 or Section 4 hereof, your rights to all of the
unvested Restricted Stock Units shall be immediately and irrevocably forfeited
unless otherwise determined by the Committee administering the Plan.

3

--------------------------------------------------------------------------------



          6.           Restriction on Transfer.

          None of the Restricted Stock Units may be sold, assigned, transferred,
pledged, attached or otherwise encumbered, and no attempt to transfer the
Restricted Stock Units, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the transferee with any interest or right in or with
respect to the Restricted Stock Units.

          7.           Payment of Restricted Stock Units; Issuance of Common
Stock.

          No shares of Common Stock shall be issued to you prior to the date on
which the applicable Restricted Stock Units vest in accordance with the terms
and conditions of the attached Award Certificate and this Agreement. After any
Restricted Stock Units vest pursuant to Section 3 or Section 4 hereof, the
Company shall promptly cause to be issued in your name one share of Common Stock
for each vested Restricted Stock Unit. Following payment of the applicable
withholding taxes pursuant to Section 9 hereof, the Company shall promptly cause
the shares of Common Stock (less any shares withheld to pay taxes) to be
delivered, either by book-entry registration or in the form of a certificate or
certificates, registered in your name or in the names of your legal
representatives, beneficiaries or heirs, as the case may be. The Company will
not deliver any fractional share of Common Stock but will pay, in lieu thereof,
the Fair Market Value of such fractional share of Common Stock.

          8.           Adjustments.

          If any Restricted Stock Units vest subsequent to any change in the
number or character of the Common Stock of the Company (through any stock
dividend or other distribution, recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or otherwise), you shall then receive upon such
vesting the number and type of securities or other consideration which you would
have received if such Restricted Stock Units had vested prior to the event
changing the number or character of the outstanding Common Stock.

          9.           Taxes.

          (a)          You acknowledge that you will consult with your personal
tax advisor regarding the income tax consequences of the grant of the Restricted
Stock Units, the vesting of the Restricted Stock Units and the receipt of shares
of Common Stock, and any other matters related to this Agreement. In order to
comply with all applicable federal, state, local or foreign income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal, state, local or foreign payroll, withholding,
income or other taxes, which are your sole and absolute responsibility, are
withheld or collected from you.

          (b)          In accordance with the terms of the Plan, and such rules
as may be adopted by the Committee administering the Plan, you may elect to
satisfy any applicable tax withholding obligations arising from the vesting of
the Restricted Stock Units and the corresponding receipt of shares of Common
Stock by (i) delivering cash (including check, draft, money order or wire
transfer made payable to the order of the Company), (ii) having the Company
withhold a portion of the shares of Common Stock otherwise to be delivered
having a Fair Market Value equal to the amount of such taxes, or (iii)
delivering to the Company shares of Common Stock having a Fair Market Value
equal to the amount of such taxes. The Company will not deliver any fractional
share of Common Stock but will pay, in lieu thereof, the Fair Market Value of
such fractional share of Common Stock. Your election must be made on or before
the date that the amount of tax to be withheld is determined.

4

--------------------------------------------------------------------------------



          10.          Section 409A Provisions. The payment of shares of Common
Stock under this Agreement are intended to be exempt from the application of
section 409A of the Code (“Section 409A”) by reason of the short-term deferral
exemption set forth in Treasury Regulation §1.409A-1(b)(4). Notwithstanding
anything in the Plan or this Agreement to the contrary, to the extent that any
shares of Common Stock payable hereunder constitute “deferred compensation”
under Section 409A and such shares are payable by reason of the occurrence of a
Change of Control, such amount will not be payable by reason of such
circumstance unless the Committee determines in good faith that (i) the
circumstances giving rise to such Change of Control meet the definition of a
change in ownership or control, disability or separation from service, as the
case may be, in Section 409A, or (ii) the payment would be exempt from the
application of Section 409A by reason of the short-term deferral exemption or
otherwise. Any payment of shares that constitutes “deferred compensation” under
Section 409A and becomes payable to you on account of your separation from
service may not be made before the date which is six months after the date of
your separation from service (or if earlier, upon your death) if you are a
specified employee as defined in Section 409A(a)(2)(B) of the Code and the
payment is not exempt from the application of Section 409A by reason of the
short-term deferral exemption or otherwise.

          11.           General Provisions.

          (a)           Interpretations. This Agreement is subject in all
respects to the terms of the Plan. A copy of the Plan is available upon your
request. Terms used herein which are defined in the Plan shall have the
respective meanings given to such terms in the Plan, unless otherwise defined
herein. In the event that any provision of this Agreement is inconsistent with
the terms of the Plan, the terms of the Plan shall govern. Any question of
administration or interpretation arising under this Agreement shall be
determined by the Committee administering the Plan, and such determination shall
be final, conclusive and binding upon all parties in interest.

          (b)           No Right to Employment. Nothing in this Agreement or the
Plan shall be construed as giving you the right to be retained as an employee of
the Company. In addition, the Company may at any time dismiss you from
employment, free from any liability or any claim under this Agreement, unless
otherwise expressly provided in this Agreement.

          (c)           Reservation of Shares. The Company shall at all times
prior to the vesting of the Restricted Stock Units reserve and keep available
such number of shares of Common Stock as will be sufficient to satisfy the
requirements of this Agreement.

          (d)           Securities Matters. The Company shall not be required to
deliver any shares of Common Stock until the requirements of any federal or
state securities or other laws, rules or regulations (including the rules of any
securities exchange) as may be determined by the Company to be applicable are
satisfied.

5

--------------------------------------------------------------------------------



          (e)          Headings. Headings are given to the sections and
subsections of this Agreement solely as a convenience to facilitate reference.
Such headings shall not be deemed in any way material or relevant to the
construction or interpretation of this Agreement or any provision hereof.

          (f)          Governing Law. The internal law, and not the law of
conflicts, of the State of Minnesota will govern all questions concerning the
validity, construction and effect of this Agreement.

          (g)          Notices. You should send all written notices regarding
this Agreement or the Plan to the Company at the following address:

 

 

 

St. Jude Medical, Inc.

 

One St. Jude Medical Drive

 

St. Paul, MN 55117

 

Attn.: Stock Plan Administrator

          (h)          Award Certificate. This Restricted Stock Units Award
Agreement is attached to and made part of an Award Certificate and shall have no
force or effect unless such Award Certificate is duly executed and delivered by
the Company to you.

* * * * * * * *

6

--------------------------------------------------------------------------------